Per Curiam:
It is obvious that the plaintiff has all the knowledge necessary to enable him to frame a complaint. After issue joined he may be entitled to examine the defendant as a party; but such examination is not authorized before issue joined. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Clarke, Laughlin, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.